Case 3:20-cv-05863-MCR-EMT Document1 Filed 10/02/20 Page1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF FLORIDA
PENSACOLA DIVISION
TRACY SKINNER,
Plaintiff,

CASE NO:

 

WALMART STORES EAST, LP, a
Foreign profit company,

Defendant.

 

NOTICE OF REMOVAL
Defendant, Walmart Stores East, LP, files this Notice of Removal and hereby
removes this action from the Circuit Court of Santa Rosa County, Florida, to the United
States District Court for the Northern District of Florida, Pensacola Division, for the
following reasons:
1. The removing party, Walmart Stores East, LP (hereinafter "Walmart’), is
the defendant in the above-styled action.

2. On June 4, 2020, Plaintiff, Tracy Skinner, filed the above-styled action, Case No:

2020CA000256 against Walmart Stores East, LP, a foreign profit company, which is
now pending in the Circuit Court of Santa Rosa County, Florida. On June 4, 2020,
Plaintiff filed her Designation of Email Address, and served Walmart with her Notice of
Service of Initial Interrogatories, Request to Produce Documents and Requests for
Admissions. A summons was issued to Defendant Walmart on June 5, 2020. On June
12, 2020, Plaintiff served Walmart with her Complaint. On June 16, 2020, Walmart filed

its Notice of Appearance and Designation of Email Address. On June 23, 2020,

1
QUINTAIROS, PRIETO, WOOD & BOYER, P.A., ATTORNEYS AT LAW
414 E. GREGORY STREET, 2’° FLOOR, PENSACOLA, FLORIDA 32502 e TEL: (850) 434-6490
Case 3:20-cv-05863-MCR-EMT Document1 Filed 10/02/20 Page 2 of 5

Walmart served its Notice of Service of Initial Interrogatories and Request to Produce
Documents on Plaintiff, and filed its Responses to Plaintiff's Request for Admissions.
On July 6, 2020, Plaintiff filed an Affidavit of Service indicating that Walmart had been
served. On July 8, 2020, Walmart filed its Answer and Affirmative Defenses to
Complaint. On July 13, 2020, Plaintiff filed her Reply to Affirmative Defenses of
Defendant. On July 20, 2020, Walmart served Plaintiff with its Notice of Service of
Answers to Interrogatories, Answers to Request to Produce Documents and Answers to
Requests for Admissions. On August 7, 2020, Plaintiff served Walmart with her Notice
of Service of Answers to Interrogatories and Answers to Request to Produce
Documents. On August 25, 2020, Walmart filed its Notice of Videotaped Deposition
Duces Tecum of Plaintiff. On September 21, 2020, Walmart filed its Notice of
Videotaped Deposition Duces Tecum of Lynn Wilson.

3. No further proceedings have been had in State Court.

4. Walmart removes this action to federal court under diversity jurisdiction,
28 U.S.C. Section 1332.

5. According to Walmart’s records, and upon information and belief, Plaintiff
is a resident and citizen of the State of Florida.

6. At all times material, Defendant Walmart Stores East, L.P., was and is a
limited partnership organized pursuant to the laws of the State of Delaware and
maintaining its principal place of business in the State of Arkansas. WSE Management,
LLC is the general partner and WSE Investment, LLC is the limited partner of Walmart
Stores East, L.P. Both partners are organized pursuant to the laws of the State of

Delaware and maintain their principal place of business in the State of Arkansas. Wal-

2

QUINTAIROS, PRIETO, WOOD & BOYER, P.A., ATTORNEYS AT LAW
114 E. GREGORY STREET, 2“° FLOOR, PENSACOLA, FLORIDA 32502 e TEL: (850) 434-6490
Case 3:20-cv-05863-MCR-EMT Document1 Filed 10/02/20 Page 3 of 5

Mart Stores East, LLC f/k/a Wal-Mart Stores East, Inc. is a Delaware corporation with a
principal place of business in Arkansas, and is the sole member of WSE Management,
LLC and WSE Investment, LLC. Wal-Mart Stores East, LLC is a wholly-owned
subsidiary of Walmart, Inc., a Delaware corporation maintaining its principal place of
business in Arkansas.

7. Plaintiff's Complaint alleges only that she seeks damages in excess of
$30,000, the minimum jurisdictional amount required to be pled in state circuit court.
Aside from the minimal jurisdictional amount, Plaintiff makes no specific claims
regarding her damages in the Complaint.

8. Until only recently, Plaintiff made no demand and did not provide Walmart
with sufficient information or documentation regarding the value of her damages that
would support the federal court amount in controversy threshold.

9. On September 11, 2020, Plaintiff made a demand in the amount of
$1,000,000. Then, for the first time on September 22, 2020, at her deposition, Plaintiff
testified that as a result of the incident in question, Plaintiff suffered serious injuries.
Plaintiff contends that she suffered a protruding disc in her cervical spine, which
required her to undergo a foraminectomy. She claims that she developed carpal tunnel
entrapment, which required surgery on her left wrist. Plaintiff further testified that she
suffered a protruding disc in her lower back, for which she has undergone injections and
for which surgery has been recommended, as a result of the accident. Plaintiff's
Interrogatory answers served before her deposition only contained a vague reference to

her claimed injuries, only stating, “Il injured my neck, upper back, left arm, and lower

3
QUINTAIROS, PRIETO, WOOD & BOYER, P.A., ATTORNEYS AT LAW
114 E, GREGORY STREET, 2“° FLOOR, PENSACOLA, FLORIDA 32502 @ TEL: (850) 434-6490
Case 3:20-cv-05863-MCR-EMT Document1 Filed 10/02/20 Page 4 of 5

back.” Until her deposition, P did not disclose that she suffered any protruding discs, or
underwent surgery, as a result of the subject accident.

10. Plaintiff's demand and claimed damages exceed the $75,000.00 minimum
jurisdictional amount for federal court.

11. Walmart has filed this Notice of Removal within thirty (30) days of being
served with an “other paper” that supports the federal court amount in controversy.

12. The United States District Court has jurisdiction over the parties in this
litigation and venue in the Pensacola Division is appropriate.

13. | Pursuant to Rule 7.2 (A), the rules of the United States District Court for
the Northern District of Florida, a true copy of the complete record filed in Circuit Court
of Santa Rosa County shall be filed with this Court within ten (10) days of the filing of
the Notice of Removal.

14. Walmart will give written notice of this removal to Plaintiff, as required by
law.

15. A copy of this notice will be filed with the Clerk of Circuit Court of Santa
Rosa County, Florida, as provided by law.

WHEREFORE the removing party, Defendants Walmart Stores East, LP, prays
that the above-entitled action be removed from the Circuit Court of Santa Rosa County,

Florida, to this Court.

RREKARKK KKK KKK

4

QUINTAIROS, PRIETO, WOOD & BOYER, P.A., ATTORNEYS AT LAW
114 E. GREGORY STREET, 2° FLOOR, PENSACOLA, FLORIDA 32502 © TEL: (850) 434-6490
Case 3:20-cv-05863-MCR-EMT Document1 Filed 10/02/20 Page 5of5

CERTIFICATE OF SERVICE
| hereby certify that on the day of October, 2020, | electronically filed the

foregoing document with the Clerk of the Court using CM/ECF.

(4 lg l=

J. Andrew Talbert

Florida Bar No.: 0106003

Tricia H. Payne

Florida Bar No.: 059196

Quintairos, Prieto, Wood & Boyer, P.A.
114 East Gregory Street, 2" Floor
Pensacola, FL 32502

Telephone: (850) 434-6490
Facsimile: (850) 434-6491

E-Mail: atalbert@qpwblaw.com
tricia. payne@qpwblaw.com

Attorneys for Defendant

5
QUINTAIROS, PRIETO, WOOD & BOYER, P.A., ATTORNEYS AT LAW
114 E. GREGORY STREET, 2° FLOOR, PENSACOLA, FLORIDA 32502 « TEL: (850) 434-6490
